DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgement of Receipt
	Applicant's response filed on 06/28/2021 to the Office Action mailed on 03/31/2021 is acknowledged.

Claim Status
Claims 1-5 and 7-26 are pending. 
Claim 6 was previously canceled.
Claims 1-5 and 7-26 have been examined.
Claims 1-5 and 7-26 are allowed.
Withdrawn Double Patenting
Response to Applicant’s Arguments
All rejection are withdrawn in view of the Terminal Disclaimer filed and approved on 06/28/2021. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has shown that the combination of crosslinked hyaluronic acid and lidocaine are stable when exposed to high temperatures necessary in sterilizing the composition (See unexpected results arguments in copending application 12/393768. For the foregoing reasons claims 1-30 are allowed..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI SOROUSH/Primary Examiner, Art Unit 1617